Form 201 Filed In the Office of the Secretary of State of Texas Secretary of State Articles of Incorporation FEB 17 2005 P.O. Box 13697 Pursuant to Article 3.02 Austin, TX 78711-3697 Texas Business Image Generated Electronically for Web Filing FAX: (512) 463-5709 Corporation Act Filing Fee: $300 Article 1 - Corporate Name The name of the corporation is set forth below: GLOBAL SMOOTHIE SUPPLY, INC. Article2 - Registered Agent and Registered Office The initial registered is an individual resident of the state whose name is set forth below: Name: HARRY B.
